DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on July 8, 2021.  Claims 1-20 are pending at the time of examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,520.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘520)
1. A method for retrieving data from a database, comprising: at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for a first clause of the plurality of clauses: in accordance with a determination that the first clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set; in accordance with a determination that the first clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set; and in accordance with a determination that the first clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the first clause; performing one or more optimization passes on the operator tree to form an optimized execution plan; and executing the optimized execution plan to retrieve a result set from the database.
1. A method for retrieving data from a database, comprising: at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for each of the plurality of clauses: in accordance with a determination that the respective clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set, wherein the mark join operator is configured to create a mark column in a respective intermediate result set for the respective node, the mark column specifying, for each tuple of the respective intermediate result set, whether or not the respective left data set has a join partner from the right data set, and wherein the predetermined set of predicate subqueries comprises an EXISTS subquery, a NOT EXISTS subquery, a UNIQUE subquery, and a quantified comparison predicate; in accordance with a determination that the respective clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set, wherein the single join operator is configured to raise an error when there is a row in the respective left data set having two or more join partners in the respective right data set, and the single join operator is configured to operate as a left outer join otherwise; and in accordance with a determination that the respective clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the respective clause; performing one or more optimization passes on the operator tree to form an optimized execution plan, including unnesting one or more mark joins or single joins from the operator tree; and executing the optimized execution plan to retrieve a result set from the database.
14. A computer system having one or more computing devices, each computing device having one or more processors and memory, wherein the memory stores one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for a first clause of the plurality of clauses: in accordance with a determination that the first clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set; in accordance with a determination that the first clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set; and in accordance with a determination that the first clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the first clause; performing one or more optimization passes on the operator tree to form an optimized execution plan; and executing the optimized execution plan to retrieve a result set from the database.
14. A computer system having one or more computing devices, each computing device having one or more processors and memory, wherein the memory stores one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for each of the plurality of clauses: in accordance with a determination that the respective clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set, wherein the mark join operator is configured to create a mark column in a respective intermediate result set for the respective node, the mark column specifying, for each tuple of the respective intermediate result set, whether or not the respective left data set has a join partner from the right data set, and wherein the predetermined set of predicate subqueries comprises an EXISTS subquery, a NOT EXISTS subquery, a UNIQUE subquery, and a quantified comparison predicate; in accordance with a determination that the respective clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set, wherein the single join operator is configured to raise an error when there is a row in the respective left data set having two or more join partners in the respective right data set, and the single join operator is configured to operate as a left outer join otherwise; and in accordance with a determination that the respective clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the respective clause; performing one or more optimization passes on the operator tree to form an optimized execution plan, including unnesting one or more mark joins or single joins from the operator tree; and executing the optimized execution plan to retrieve a result set from the database.
18. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for a first clause of the plurality of clauses: in accordance with a determination that the first clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set; in accordance with a determination that the first clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set; and in accordance with a determination that the first clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the first clause; performing one or more optimization passes on the operator tree to form an optimized execution plan; and executing the optimized execution plan to retrieve a result set from the database.
18. A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: receiving a database query from a client, the database query including a plurality of clauses; parsing the database query to form an operator tree including a plurality of join operators, including, for each of the plurality of clauses: in accordance with a determination that the respective clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set, wherein the mark join operator is configured to create a mark column in a respective intermediate result set for the respective node, the mark column specifying, for each tuple of the respective intermediate result set, whether or not the respective left data set has a join partner from the right data set, and wherein the predetermined set of predicate subqueries comprises an EXISTS subquery, a NOT EXISTS subquery, a UNIQUE subquery, and a quantified comparison predicate; in accordance with a determination that the respective clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set, wherein the single join operator is configured to raise an error when there is a row in the respective left data set having two or more join partners in the respective right data set, and the single join operator is configured to operate as a left outer join otherwise; and in accordance with a determination that the respective clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the respective clause; performing one or more optimization passes on the operator tree to form an optimized execution plan, including unnesting one or more mark joins or single joins from the operator tree; and executing the optimized execution plan to retrieve a result set from the database.





After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 11,068,520.  While claims 1-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 11,068,520, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 11,068,520, but indicate that it is merely a subset of the Patent No. 11,068,520. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.


Prior Art Made of Record
The closest prior art issued to Dumitru at al. (US Patent No. 8,645,346) discloses a system provides mechanisms to enable flexible specification of user queries and generation of one or more SQL queries that correspond closely to corresponding user queries. An operator tree and a logical operator tree may be created as intermediate steps to generate the one or more SQL queries. In one embodiment, a user query may be translated into an operator graph based on a data model. The operator graph may be translated into a logical operator graph. Some logical operator graphs may represent composable SQL queries including multiple sub-queries.
Prior art publication to Siddiqui at al. (US 2011/0055199) discloses a method includes receiving a query having a plurality of join operators, including at least one multi-way join between relational operators in the query tree. The join operators include at least one outer-join and/or semi-join. The multi-way-join is transformed to a multi-join operator with a plurality of join back bone children representing the relational operators. One or more multi-join rules are applied to the multi-join operator sufficient to generate at least one join subtree when at least one join subtree is determined to have a valid join order. The ability to optimize queries using the multi-join rules for the class of queries that include asymmetric joins, such as left-joins and semi-joins, provides considerable advantages. The multi-join rules enable the compile time and execution time for SQL database queries to be significantly decreased. Queries that contain asymmetric joins, such as the left-joins and semi-joins, can now be converted to multi-joins to allow the query to take advantage of the multi-join rules.
Ma et al. (U.S. Patent No. 11,341,132) discloses an original query execution plan of a database query is received. The original query execution plan represents a tree of operators. Source code for the original query execution plan is generated by a single traversal of the tree of operators. The generated source code is compiled into native machine code. The native machine code represents a simplified native access plan (SNAP) (see Abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of records fails to teach or fairly suggest in accordance with a determination that the first clause includes one of a predetermined set of predicate subqueries, adding to the operator tree a respective node that specifies a mark join operator between a respective left data set and a respective right data set; in accordance with a determination that the first clause includes a scalar subquery, adding to the operator tree a respective node that specifies a single join operator between a respective left data set and a respective right data set; and in accordance with a determination that the first clause does not include a scalar subquery and does not include any of the predetermined set of predicate subqueries, adding a respective inner join operator or a respective outer join operator to the operator tree for each join condition in the first clause, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 14 and 18.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 5, 2022